Case 8:18-cv-01772-MSS-CPT Document 106 Filed 07/12/19 Page 1 of 2 PageID 888



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

KELLY BROWN, individually, and on
behalf of all others similarly situated
and STEPHANIE FORRESTER,
individually, and on behalf of all others
similarly situated,

       Plaintiffs,

v.                                                      Case No: 8:18-cv-1772-T-35CPT

OMNI MANAGEMENT GROUP, LLC,
ALL SEASONS TRAVEL AND RESORT
INC., LAWRENCE FLYNN, and DESLYN
PATRAM FLYNN,

       Defendants.


                                        ORDER

       THIS CAUSE comes before the Court for consideration of the Unopposed Motion

for Leave to Withdraw as Counsel of Record filed by Attorneys Lorraine Maass Hultman

and Nikhil N. Joshi, and the law firm of Miller Tack & Madson, counsel of record for

Defendants Omni Management Group, LLC, All Seasons Travel and Resort, Inc. d/b/a

Vacation Villas of Florida, Lawrence Flynn, and Deslyn Patram Flynn (collectively,

“Defendants”). (Dkt. 98) In the Motion, Attorneys Hultman and Joshi request that the

Court permit them and their law firm to withdraw as the attorneys of record for Defendants,

due to “[i]rreconcilable differences and other conflicts” that have arisen between counsel

and Defendants. (Id. at ¶ 2) On June 21, 2019, Attorneys Andrew Froman and Brett P.

Owens, of the law firm Fisher & Phillips, LLP filed a Notice of Appearance on behalf of

Defendants in this matter. (Dkt. 88) Attorneys Hultman and Joshi represent that ten days’
Case 8:18-cv-01772-MSS-CPT Document 106 Filed 07/12/19 Page 2 of 2 PageID 889



written notice has been provided to Defendants regarding their intent to withdraw and that

Plaintiff does not oppose the withdrawal. (Dkt. 98)

      Upon consideration of the foregoing, it is hereby ORDERED as follows:

      1. The Unopposed Motion for Leave to Withdraw as Counsel of Record, (Dkt. 98),

          is GRANTED.

      2. The Clerk is directed to TERMINATE Attorneys Lorraine Maass Hultman and

          Nikhil N. Joshi, and the law firm of Miller Tack & Madson, as counsel of record

          for Defendants Omni Management Group, LLC, All Seasons Travel and Resort,

          Inc. d/b/a Vacation Villas of Florida, Lawrence Flynn, and Deslyn Patram Flynn.

      DONE and ORDERED in Tampa, Florida, this 12th day of July, 2019.




Copies furnished to:
Counsel of Record
Any pro se party




                                           -2-
